Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following Non-Final office action is in response to applicant’s amendments and remarks filed on 06/03/2021.
	Priority Date: PCT[12/03/2018]
Claim Status:
Pending claims : 1-20



Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  

  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2A) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, (2B) it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Analysis is based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a method/system, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for time based fraudulent risk  with card transaction.
[Step-2A] The claim 1 is then analyzed to determine whether it is directed to a judicial exception: 
Prong One
The claim 1 recites the limitations of 
maintaining, by a user…, time stamp information provided by an external clock and time units, the user … comprising an authentication component communicatively coupled to a clock component, the time units generated by the clock component; in response to conducting an interaction with an access device 
receiving, by the user …, first time information from the access …; 
determining, by the user …, second time information based at least in part on the time units from the clock component and the time stamp information; 
	comparing, by the user …, the second time information to the first time information from the access …; and
	determining, by the user …, an authentication plan for the interaction based at least in part on the comparison of the second time information to the first time information.

The claimed method/system simply describes series of steps for time based fraudulent risk  with card transaction.
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human commercial or business or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting a processor, user card, user access device and computer network nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a processor, user card, user access device and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea, and the claim is not patent eligible. The analysis above applies to all statutory categories of invention including independent claim 11.  
Furthermore, the dependent claims 2-10 and 12-20 do not resolve the issues raised in the independent claims. The dependent claims 2-10 and 12-20 are directed towards using maintaining, by the user device, one or more time limit policies that are associated with potentially fraudulent interactions, the one or more time limit policies specified by an authorizing computer, wherein a time limit policy of the one or more time limit policies includes identifying a time period between interactions for the user device, wherein the authentication plan includes requesting authentication of a user associated with the user device via the authorizing computer; maintaining, by the user device, one or more time limit policies that are associated with potentially fraudulent interactions, the one or more time limit policies specified by an authorizing computer; storing, on the user device, the authentication plan and the second time information for the interaction; the time units from the clock component and associating the time units with information about the interaction; wherein the user device is in the form of a card, wherein the user device does not have long range communication capabilities or a microphone.
These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under same rationale. 	Accordingly, the dependent claims 2-10 and 12-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.   
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Everhart (US 2009/0271853 A1) in view of Roskind (US 8,820,637 B1).
	Ref claim 1, Everhart discloses a computer-implemented method comprising: 
	maintaining, by a user device, time stamp information provided by an external clock and time units, the user device (para [0029], figs.333 1-10; via the authenticating authority receives the card number, timestamp of the transaction, the token value and any data …checks/uses the timestamp to derive the expected on-card clock value. …then encrypts this clock value with the diversified key and compare with the value supplied by the customer…) comprising: 
	an authentication component communicatively coupled to a clock component, 
the time units generated by the clock component (para [0021]; via a display on a consumer device…an authentication code that varies with “time” synchronized to a known base time…an authentication authority, an issuer of credit card, determine whether the correct code is being sent to it for a particular consumer device/transaction “time” [implied  clock component/time units/authentication component for card]…display number is variable…remote commerce safer…); 
	in response to conducting an interaction with an access device, receiving, by the user device, first time information from the access device (para [0023], figs 1-3; via the token is used to indicate authority to perform transaction. The token includes token clock or  token counter synchronize with reference clock [base counter/clock component]…); 	
	determining, by the user device, second time information based at least in part on the time units from the clock component and the time stamp information (para [0024]; via the token also includes a device or mechanism for a secret transform on the clock value …[0026]; via a clock computes a value/displayed on the token…the initial value generated by the clock is encrypted with the diversified key…[0027-28]…); 
	comparing, by the user device, the second time information to the first-time information from the access device (para [0029]; via the authenticating authority receives the card number, timestamp of the transaction, the token value and any data …checks/uses the timestamp to derive the expected on-card clock value. …then encrypts this clock value with the diversified key and compare with the value supplied by the customer…); and 
	[[determining, by the user device, an authentication plan for the interaction based at least in part on the comparison of the second time information to the first time information.]]
Everhart does not explicitly disclose the step of determining, by the user device, an authentication plan for the interaction based at least in part on the comparison of the second time information to the first-time information
However, Roskind being in the same field of invention discloses the step of determining, by the user device, an authentication plan for the interaction based at least in part on the comparison of the second time information to the first-time information (Col.3; lines 46-67. figs. 1-6 & 7A-B; via a scheme in which time-varying security codes are used for purpose of authorizing financial accounts/resources… value determination logic 110 enables a portable device …to carry and display a security code value/time varying or dynamic…col. 4, lines 5-67; via Value determination logic 110 includes algorithms…the authorization implementation 132/agent[fig. 4]…Timing parameters 102/ Event parameters 104…exceed some threshold…)
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention was made to modify the features mentioned by Everhart to include the disclosures as taught by Roskind to facilitate authentication with time information.
	Ref claim 2, Everhart discloses the computer-implemented method of claim 1, further comprising maintaining, by the user device, one or more time limit policies that are associated with potentially fraudulent interactions, the one or more time limit policies specified by an authorizing computer, wherein a time limit policy of the one or more time limit policies includes identifying a time period between interactions for the user device (para [0029]; via the authenticating authority receives the card number, timestamp of the transaction, the token value and any data …checks/uses the timestamp to derive the expected on-card clock value. …then encrypts this clock value with the diversified key and compare with the value supplied by the customer…).
	Ref claim 3, Everhart discloses the computer-implemented method of claim 2, wherein the authentication plan includes requesting authentication of a user associated with the user device via the authorizing computer (para [0021]; via a display on a consumer device…an authentication code [implied for authentication of the user] that varies with “time” synchronized to a known base time…an authentication]
 authority, an issuer of credit card, determine whether the correct code is being sent to it for a particular consumer device/transaction “time” [implied  clock component/time units/authentication component for card]…display number is variable…remote commerce safer…).
	Ref claim 4, Everhart discloses the computer-implemented method of claim 1, further comprising maintaining, by the user device, one or more time limit policies that are associated with potentially fraudulent interactions, the one or more time limit policies specified by an authorizing computer, wherein a time limit policy of the one or more time limit policies includes identifying a time period corresponding to a user verification of a user associated with the user device (para [0029]; via the authenticating authority receives the card number, timestamp of the transaction, the token value and any data …checks/uses the timestamp to derive the expected on-card clock value. …then encrypts this clock value with the diversified key and compare with the value supplied by the customer…).
 	Ref claim 5, Everhart discloses the computer-implemented method of claim 4, wherein the authentication plan includes requesting authentication information of the user associated with the user device via the access device (para [0021]; via a display on a consumer device…an authentication code that varies with “time” synchronized to a known base time…an authentication authority, an issuer of credit card, determine whether the correct code is being sent to it for a particular consumer device/transaction “time” [implied  clock component/time units/authentication component for card]…display number is variable…remote commerce safer…).
	Ref claim 6, Everhart discloses the computer-implemented method of claim 1, further comprising maintaining, by the user device, one or more time limit policies that are associated with potentially fraudulent interactions, the one or more time limit policies specified by an authorizing computer, wherein a time limit policy of the one or more time limit policies includes identifying a time period between the second time information and the first time information from the access device (para[0021]; via a display on a consumer device…correct code for a particular transaction time…the authentication authority can decide from a valid source…for very limited durations[implied time limit policy]…[0029]; via the authenticating authority receives the card number, timestamp of the transaction, the token value and any data …checks/uses the timestamp to derive the expected on-card clock value. …then encrypts this clock value with the diversified key and compare with the value supplied by the customer…).
	Ref claim 7, Everhart discloses the computer-implemented method of claim 6, wherein the authentication plan includes declining the interaction based at least in part on the time period between the second time information and the first time information from the access device exceeding a threshold (para [0021]; via a display on a consumer device…an authentication code that varies with “time” synchronized to a known base time…an authentication authority, an issuer of credit card, determine whether the correct code is being sent to it for a particular consumer device/transaction “time” [implied  clock component/time units/authentication component for card]…display number is variable…remote commerce safer…[0054]; via the transaction with the same token…the authentication authority might want to decline this transaction [implied interaction for transaction] even if the authorization number appeared to be correct…).
	Ref claim 8, Everhart discloses the computer-implemented method of claim 1, wherein determining the second time information comprises converting a difference between a first set of the time units from the clock component that were generated during initialization of the user device and a second set of the time units from the clock component that corresponds to a time period associated with the interaction, and adding the second time information to the time stamp information of the user device (para [0023]; via the token includes a token cock or token counter…a counter which “ticks”, i.e., changes value, one or few times per day…[0024]; via Further the token also includes a device or mechanism for performing a secret transform [implied converting] on the clock value… [0029]; via the authenticating authority receives the card number, timestamp of the transaction, the token value and any data …checks/uses the timestamp to derive the expected on-card clock value. …then encrypts this clock value with the diversified key and compare with the value supplied by the customer…).
	Ref claim 9, Everhart discloses the computer-implemented method of claim 1, further comprising storing, on the user device, the authentication plan and the second time information for the interaction (para [0021]; via a display on a consumer device…an authentication code that varies with “time” synchronized to a known base time…an authentication authority, an issuer of credit card, determine whether the correct code is being sent to it for a particular consumer device/transaction “time” [implied  clock component/time units/authentication component for card]…display number is variable…remote commerce safer…[0025]; via…further , the card includes a display that is visible on the card…This diversified key then gets stored on the card…).
	Ref claim 10, Everhart discloses the computer-implemented method of claim 1, further comprising storing, on the user device, the time units from the clock component and associating the time units with information about the interaction (para [0025]; via…further , the card includes a display that is visible on the card…This diversified key then gets stored on the card… [0029], fig. 1; via the authenticating authority receives the card number, timestamp of the transaction, the token value and any data …checks/uses the timestamp to derive the expected on-card clock value. …then encrypts this clock value with the diversified key and compare with the value supplied by the customer…[0030]; via clock drift problems…maximum clock drift on card over the card life time, i.e., two to three years…).

Claim 11 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

	Ref claims 12-13, Everhart discloses the user device of claim 11, further comprising a battery component that is communicatively coupled to the clock component and is configured to store a charge for providing a current to the clock component, wherein the battery component is further configured to recharge in response to the user device interacting with the access device (para [0025]; via a credit card fields, I.e., such as magnetic stripe/with a processor and battery/includes a display…).
	Ref claim 14, Everhart discloses the user device of claim 11, wherein a time limit policy of the one or more time limit policies identifies a time period that upon expiration of the time period requires communicating with the authorizing computer for updates to the user device (para [0021]; via a display on a consumer device…an authentication code that varies with “time” synchronized to a known base time…an authentication authority, an issuer of credit card, determine whether the correct code is being sent to it for a particular consumer device/transaction “time” [implied  clock component/time units/authentication component for card]…display number is variable…remote commerce safer…[0025]; via a secret master key known to the issuer and encrypt the card number and the expiration with this master key…).
	Claim 15 is rejected as per the reasons set forth in claim 2
	Claim 16 is rejected as per the reasons set forth in claim 3
	Claim 17 is rejected as per the reasons set forth in claim 4
	Claim 18 is rejected as per the reasons set forth in claim 5
	Ref claim 19 Everhart discloses the user device of claim 11, wherein the user device is in the form of a card (para [0029]; via the authenticating authority receives the card number, timestamp of the transaction, the token value and any data …checks/uses the timestamp to derive the expected on-card clock value. …then encrypts this clock value with the diversified key and compare with the value supplied by the customer… [0026-28]….).
Ref claim 20, Everhart discloses the user device of claim 11, wherein the user device does not have long range communication capabilities or a microphone (para [0029]; via the authenticating authority receives the card number, timestamp of the transaction, the token value and any data …checks/uses the timestamp to derive the expected on-card clock value [implied user device, such as credit card/smart card has no long range communication capabilities-only near field card reader communication capability] …).

Conclusion

The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Ali et al (US 7,926,096 B2) discloses Enforcing Time-Based Transaction Policies on Devices Lacking Independent Clocks.
Shahadevan et al (US 2015/0161610 A1) discloses Monitoring Payment Transactions For Fraud Using Social Media.
KINAGLI (US 2018/0006821 A1) discloses Token and Cryptogram Using Transaction Specific Information.
Fischer (US 5,936,149 A) disclosed Personal Date/Time Notary Device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, E-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
          

      /HATEM M ALI/
Examiner, Art Unit 3691


/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691